IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                   No. 95-50365 & No. 95-50620
                         Summary Calendar
                        __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ROBERT BOUVIER,

                                     Defendant-Appellant.



                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                         USDC No. A-90-CR-30
                        USDC No. A-90-CR-30-1
                         - - - - - - - - - -
                            March 21, 1996
Before REAVLEY, DUHÉ and WIENER, Circuit Judges.

PER CURIAM:*

     Robert Bouvier, in this consolidated appeal of the district

court's denial of his motion to reconsider its judgment granting

relief pursuant to 18 U.S.C. § 3582(c)(2) and the court's

subsequent entry of an amended order reducing his sentence,

argues that 1) the district court's method of recalculating his

base offense level resulted, erroneously, in a base offense level

of 32 rather than a base offense level of 30; 2) the district

court, for sentencing purposes, should not have relied upon a

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                   No. 95-50365 & No. 95-50620
                               -2-

statement by codefendant Kelly without clear corroboration of the

statement; 3) the district court should have distinguished

between L-type and D-type methamphetamine at sentencing; 4) the

district court, for sentencing purposes, should have used a 75

percent yield rather than a 100 percent yield in determining how

much methamphetamine Bouvier could have produced; and 5) the

district court, for sentencing purposes, mischaracterized

Bouvier's role in the offense as aggravating.

     Even assuming the district court used an improper method of

calculating Bouvier's base offense level, any error was harmless

because the court, in its amended order, determined Bouvier's

base offense level as 30.   Bouvier's remaining issues do not seek

retroactive application of changes, but rather pertain to

challenges to the district court's application of the guidelines.

These issues are thus not cognizable under § 3582(c)(2).     United

States v. Shaw, 30 F.3d 26, 29 (5th Cir. 1994).

     AFFIRMED.